The opinion of the court was delivered by
LANDAU, J.A.D.
Summary judgment was afforded to defendant Kason Corporation, a New Jersey corporation (Kason) in this products liability action initiated in New Jersey by Samuel Gantes, as administrator ad prosequendum, for the estate and heirs of Graciela Gonzalez, who was struck and killed in February 1991, by a machine part while operating a shaker machine in a Gainesville, Georgia chicken processing plant. Graciela Gonzalez was, and her estate and heirs are, resident in Georgia.
Although the state of manufacture was factually disputed, it was assumed for the purpose of the motion that the “Kason Vibros-creen” shaker machine, alleged to have been defective, was manufactured by Kason in New Jersey. The machine concededly had been placed into commerce in 1977, more than ten years prior to both the accident and commencement of this action. It had passed through the hands of several owners in other states, including that of a settling defendant, before its sale to Dutch *588Quality House, the Georgia processing company that employed decedent.
The sole issue raised by plaintiff on appeal is whether the motion judge correctly construed New Jersey’s “governmental interests” conflict of laws test in ruling that Georgia’s ten-year statute of repose should be deemed applicable to this action.1 It is undisputed that Georgia employs the lex loci test and that under governing Georgia case authority, the plaintiff has no cause of action by reason of the repose statute.
Upon careful consideration of the oral and briefed arguments, we affirm, substantially for the reasons set forth in the letter opinion of Judge Beglin dated November 16,1993,* which concluded that this State’s interests were not sufficiently compelling to outweigh the greater governmental interests of Georgia, and so applied the Georgia repose statute.
Although our dissenting colleague argues that her views are “not necessarily” inconsistent with Deemer v. Silk City Textile Mach. Co., 193 N.J.Super. 643, 475 A.2d 648 (App.Div.1984), we there held that, “Whatever incidental benefits a liability judgment may contribute towards the correction of a defective design or the deterrence of wrongful conduct with respect to the future distribution of a product, the principal aim of a product liability or other personal injury claim is fairly to compensate the injured party.” Id. at 651, 475 A.2d 648. We agree with the dissent’s statement that Heavner v. Uniroyal, Inc., 63 N.J. 130, 305 A.2d 412 (1973) did not create a purely mechanical rule that the limitations law of the state whose substantive law applies is always the automatic choice. We part company, however, with our colleague’s insistence that affording an out-of-state forum shopper the opportunity to sue a local manufacturer rises to such a paramount governmental interest of this state, that we must ignore the fact that the *589state whose substantive law is conceded to be applicable has elected to adopt the statute of repose.2 Plaintiffs have no cause of action in Georgia; it is not merely that their Georgia-based right is barred by a statute of limitations, as suggested by the dissent.
Without doubt, New Jersey has an interest in deterring manufacture of unsafe products in this state. See, e.g., Pine v. Eli Lilly & Co., 201 N.J.Super. 186, 192, 492 A.2d 1079 (App.Div.1985). We have recognized, however, that an adverse liability judgment makes but an “incidental” contribution to such deterrence. Deemer, supra, 193 N.J.Super. at 651, 475 A.2d 648.
In contrast, fair compensation of a tortiously injured party is the predominant concern of a personal injury claim for the state of domicile of the injured party, particularly where it is the locus of an industrial accident. See Deemer, supra, at 651-52, 475 A.2d 648; Mueller v. Parke Davis, 252 N.J.Super. 347, 355, 599 A.2d 950 (App.Div.1991).
The dissent would have us ignore the important interests suggested in Heavner, and clearly enunciated in Deemer; in Mowrey v. Duriron, 260 N.J.Super. 402, 408, 616 A.2d 1300 (App.Div.1992); and in Seals v. Langston Co., 206 N.J.Super. 408, 502 A.2d 1185 (App.Div.), certif. denied, 104 N.J. 386, 517 A.2d 392 (1986). These are to prevent “exposing New Jersey manufacturers to greater jeopardy in our courts than they would face where a cause of action against them arose, or in a disinterested forum provided by another state”, and to avoid forum shopping, overuse of our *590judicial system, or requiring us to treat local manufacturers sued by foreign plaintiffs more rigorously than foreign manufacturers sued in our courts by foreign plaintiffs. Seals, supra, 206 N.J.Super. at 412, 502 A.2d 1185. As observed in Mueller v. Parke Davis, supra, 252 N.J.Super. at 355, 599 A.2d 950, the weight of authority clearly favors following the law of the state with the interest of compensating its residents, where such law conflicts with that of the state having solely a deterrence interest.
Choice of law in this case requires recognition that deterrence is but one of New Jersey’s interests, and that it is outweighed by our policy against forum shopping which exposes local manufacturers to greater burdens than they would face in the state having the most interest in compensation of the injured party.
Affirmed.

 Kason, which did not cross-appeal, has sought to argue anew in its responding brief the issue of forum non conveniens it raised below. The motion judge did not reach the question, and in light of our affirmance, it is moot.


 Editor's Note: Judge Beglin's formal opinion will be published in a subsequent volume.


 New Jersey holds that a statute of repose prevents what might otherwise be a cause of action from arising, whereas a statute of limitations concerns when a cause of action arises or, once arisen, when it is barred. E.A. Williams, Inc. v. Russo Development Corp., 82 N.J. 160, 167, 411 A.2d 697 (1980). See also Van Slyke v. Worthington, 265 N.J.Super. 603, 607-608, 628 A.2d 386 (L.Div.1993). In Van Slyke, the court considered a statute of repose to be part of the adopting state’s substantive law for choice of law analysis. Id. at 610, 628 A.2d 386. In Mowrey v. Duriron, 260 N.J.Super. 402, 616 A.2d 1300 (App.Div. 1992), we noted that statutes of repose are more apt than statutes of limitation to be "borrowed” by a forum state as part of the controlling state’s law. Id. at 415, n. 5, 616 A.2d 1300.